             Case 3:19-cv-01861-SRU Document 1 Filed 11/20/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

MICHAEL PERODEAU                                    :     CIVIL ACTION NO.:
         Plaintiff,                                 :     3:19-cv-1861
                                                    :
          v.                                        :
                                                    :
U.S. SECURITY ASSOCIATES, INC.                      :
           Defendant.                               :     NOVEMBER 20, 2019


                       NOTICE OF REMOVAL TO FEDERAL COURT
                      BASED ON FEDERAL QUESTION JURISDICTION

        PLEASE TAKE NOTICE that Defendant U.S. Security Associates, Inc. (“Defendant”)

removes this action to the United States District Court for the District of Connecticut pursuant to

28 U.S.C. §§ 1331, 1441(a), and 1446. In support of this Notice of Removal and as grounds for

removal, Defendant states as follows:

                                           BACKGROUND

        1.        Plaintiff Michael Perodeau (“Plaintiff”) originally filed this action on October 31,

2019 in the Superior Court, Judicial District of Hartford, in and for Hartford County, Connecticut

naming Defendant as a party to the action.

        2.        Defendant was served with process with a copy of the summons and complaint on

October 21, 2019. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Summons,

Complaint, and all other process, pleadings, and orders served on Defendant are attached as

Exhibit A to this Notice of Removal.

        3.        This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) as it is being

filed and served within thirty (30) days after Defendant’s receipt of a copy of the initial pleading

setting forth the claims for relief upon which this action is based.




                                                    1
ME1 31991592v.2
             Case 3:19-cv-01861-SRU Document 1 Filed 11/20/19 Page 2 of 3



                             FEDERAL QUESTION JURISDICTION
        4.        The action is a civil action of which this Court has original jurisdiction under

28 U.S.C. § 1331 and is one which may be removed to this Court pursuant to 28 U.S.C.

§ 1441(a) in that Plaintiff has alleged violations and causes of action arising under a federal law

(i.e., Fair Labor Standards Act, 29 U.S.C. § 215(a)(3) (“FLSA”)). (See Exhibit A). Any civil case

filed in a state court may be removed by a defendant to federal court if the case could have been

brought originally in federal court. See Montefiore Medical Center v. Teamsters Local 272, 642

F.3d 321, 328 (2d Cir. 2011).

        5.        Plaintiff’s Complaint contains a claim of FLSA retaliation in violation of

29 U.S.C. § 215(a)(3); 29 U.S.C. § 216(b). (See Compl. Count Two).

        6.        While this Court would not have federal question jurisdiction over Count One, as

it is a claim brought under Connecticut state law, this Court would have supplemental

jurisdiction pursuant to 28 U.S.C. § 1367, as the state law claim is so related to the claim that

designates a federal question. These claims form the same case or controversy and, therefore,

this Court had supplemental jurisdiction over the remaining count in Plaintiff’s Complaint.

        7.        Because this action is pending in the Superior Court, Judicial District of Hartford

in and for Hartford County, Connecticut, venue for purposes of removal is proper in this Court

pursuant to 28 U.S.C. § 1441(a).

        8.        In accordance with 28 U.S.C. § 1446(d), Defendant is providing contemporaneous

written notice of this Notice of Removal to all adverse parties and to the Clerk of the Court of the

Superior Court, Judicial District of Hartford in and for Hartford County, Connecticut, Case No.

HHD-CV19-6119312-S. A copy of the Notice of Filing Notice of Removal is attached as

Exhibit B to this Notice of Removal.



                                                    2
ME1 31991592v.2
            Case 3:19-cv-01861-SRU Document 1 Filed 11/20/19 Page 3 of 3



        WHEREFORE, Defendant respectfully requests that removal of Plaintiff’s Complaint be

effectuated to the United States District Court for the District of Connecticut for further litigation

of this matter.

                                           DEFENDANT
                                           U.S. SECURITY ASSOCIATES, INC.

                                           By: /s/ Pamela J. Moore
                                               Pamela J. Moore (ct08671)
                                               Emily A. Gianquinto (ct27846)
                                               McCarter & English LLP
                                               CityPlace I/185 Asylum Street
                                               Hartford, CT 06103
                                               Tel: (860) 275-6700
                                               Fax: (860) 724-3397
                                               Email: pmoore@mccarter.com
                                               Email: egianquinto@mccarter.com


                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing was served, via first class mail, postage

prepaid on November 20, 2019 to the following counsel of record.

        James V. Sabatini, Esq.
        Sabatini and Associates, LLC
        One Market Square
        Newington, CT 06111
                                                       /s/ Pamela J. Moore
                                                       Pamela J. Moore (ct08671)




                                                  3
ME1 31991592v.2
